      Case 1:21-mj-01140-DLC Document 1-2 Filed 03/11/21 Page 1 of 6



                      AFFIDAVIT IN SUPPORT OF
              A CRIMINAL COMPLAINT AND ARREST WARRANT



     I, Geoffrey J. Kelly, being duly sworn, state that the

following is true to the best of my knowledge, information, and

belief:

                 Introduction and Agent Background

1.   I am a Special Agent with the Federal Bureau of

Investigation ("FBI") and have been so employed for more than

twenty-five years. Prior to my employment with the FBI, I served

for three years as a police officer with the Metropolitan

Transportation Authority Police Department in New York City.

Since February 1996, I have been assigned to the Boston Division

of the FBI. I am currently assigned to the Lakeville Resident

Agency in Lakeville, Massachusetts, where my primary duty is the

investigation of violent criminal offenses, to include firearms

offenses. Prior to my current assignment, I worked for

approximately eight years on the Boston FBI’s Bank

Robbery/Violent Crimes Task Force. Throughout my career, I have

participated in hundreds of violent crime investigations and

during these investigations, I have executed search and arrest

warrants, utilized informants, interviewed witnesses, and

conducted surveillances.

2.   Based on my training and experience, I am aware that Title



                                    1
      Case 1:21-mj-01140-DLC Document 1-2 Filed 03/11/21 Page 2 of 6



18 of the United States Code, § 922(g)(1), makes it a crime for

anyone who has knowingly previously been convicted of a crime

punishable by imprisonment for a term exceeding one year to

possess any firearm or ammunition in or affecting interstate or

foreign commerce.

3.   I make this affidavit in support of a criminal complaint

charging Roland Morgan (“Morgan”), date of birth: XX/XX/1983,

with a violation of 18 U.S.C. § 922(g)(1), felon in possession

of ammunition, to wit: 43 rounds of .38 caliber ammunition, on

or about October 28, 2020.

4.   The facts stated herein are based on my own personal

involvement with this investigation, as well as from information

provided to me by other law enforcement officers involved in the

investigation. In submitting this affidavit, I have not included

each and every fact known to me about this investigation; I am

only submitting enough evidence necessary to establish the

requisite probable cause.

                          October 28, 2020 Arrest

5. On October 28, 2020 at approximately 1:06 am, a uniformed

Seekonk Police Officer (“the officer”) while on routine patrol

in Seekonk, Massachusetts, observed a silver/gray sedan exiting

I-95 and proceed south on Fall River Avenue. As the vehicle

passed the officer’s position, he, the officer, noted that the

vehicle’s rear number plate was not luminated, a violation of


                                    2
       Case 1:21-mj-01140-DLC Document 1-2 Filed 03/11/21 Page 3 of 6



Massachusetts law. The officer then observed the vehicle make a

westbound turn onto Highland Avenue and then make a u-turn back

onto Fall River Avenue heading east.         The vehicle continued a

short distance and then made another u-turn at the intersection

of Fall River Avenue and Mink Street.         At this time the officer

activated his blue lights and conducted a motor vehicle stop.

6. The officer exited his cruiser and approached the vehicle he

noted that the vehicle was a silver/gray Mercedes Benz sedan

bearing Pennsylvania Registration plate XXX7187. 1 The officer

then asked the operator, later identified as Morgan, for his

driver’s license and for the vehicle’s registration.

7. Morgan produced a Pennsylvania Identification card and stated

to the officer stated that he did not have a valid driver’s

license. The officer then returned to his vehicle and queried

Morgan's information on his Mobile Data Terminal (“MDT”) and

determined that Morgan had two active arrest warrants issued out

of the Attleboro District Court in Attleboro, Massachusetts.

8. Morgan was removed from the vehicle and pat-frisked which

revealed a small baggie of what appeared to be a controlled

substance. Morgan was arrested on the outstanding warrants,

handcuffed, placed in the rear of the officer’s cruiser, and

transported to the Seekonk Police Station.




1 The Pennsylvania Registration plate number is known to law enforcement.


                                      3
          Case 1:21-mj-01140-DLC Document 1-2 Filed 03/11/21 Page 4 of 6



9. Prior to the vehicle being towed to the Seekonk Police Station

and pursuant to the Seekonk Police Department’s Tow Policy, the

vehicle was inventoried.

10.   During the course of the inventory a Seekonk Police Officer

recovered, among other items:

      x   1 Smith and Wesson .38 caliber revolver bearing serial
          numbers CPX9775BG38;
      x   5 rounds of .38 caliber ammunition (loaded in the
          revolver);
      x   38 rounds of .38 caliber ammunition;
      x   A black holster;
      x   A tan plate carrier body armor vest;
      x   An orange and black hunting bow;
      x   10 metal tipped arrows; and
      x   A black “Crossman” pellet gun.


11.   The vehicle was then towed to the Seekonk Police Station

and secured.

12.   Morgan was processed and advised of his Miranda rights.

Morgan was asked about the firearm and Morgan stated words to

the effect, that an individual had purchased the firearm and

plate carrier vest for him and given it to him because he,

Morgan, “needed protection.” Morgan went on further to state

that he was in the process of obtaining a gun legally but was

unable to complete the process.

13.   I have consulted with an ATF Special Agent Robert Jacobson

  who confirmed that no commercial ammunition is manufactured in

  the Commonwealth of Massachusetts.            Therefore, I believe the



                                        4
       Case 1:21-mj-01140-DLC Document 1-2 Filed 03/11/21 Page 5 of 6



  43 rounds of .38 caliber ammunition recovered on October 28,

  2020, travelled in foreign or interstate commerce.

14.   A review of Morgan’s criminal history reveals that Morgan,

  has several felony convictions, to wit: a 2009 Rhode Island

  conviction for robbery in the 2nd degree for which he received

  a sentence of one-year; a 2011 conviction in Connecticut for

  violating a restraining order for which he received a sentence

  of one-year; and a 2017 conviction in Rhode Island for

  carrying a firearm in which he received a sentence of 2 ½

  years in prison.     Therefore, prior to possessing the 43 rounds

  .38 caliber ammunition, Morgan knew he had been previously

  convicted of a crime(s) punishable by more than one year in

  prison.

15.    Based on my training and experience I know that the

  convictions outlined in the proceeding paragraph and felonies

  and meet the definition of a “crime punishable by imprisonment

  exceeding one year” as set forth in 18 U.S.C. § 921(a)(20).

  Therefore, prior to possessing the 43 rounds of .38 caliber

  ammunition, Morgan knew he had been previously been convicted

  of a crime(s) punishable by more than one year in prison.




                                CONCLUSION

16.   Based on the foregoing, I submit there is probable cause to


                                     5
      Case 1:21-mj-01140-DLC Document 1-2 Filed 03/11/21 Page 6 of 6



  believe that on October 28, 2020, Roland Morgan, a convicted

  felon, did possess ammunition in violation of 18 U.S.C. §

  922(g)(1).

                                  Respectfully submitted,

                                  /S/ Geoffrey J. Kelly
                                  Signed electronically
                                  Geoffrey J. Kelly, Special Agent
                                  Federal Bureau of Investigation




Subscribed and sworn to before me this _____ day of March 2021.


___________________________________
DONALD L. CABELL
United States Magistrate Judge




                                    6
